Judgment affirmed, with costs, on the ground that no material question is presented by the record which this court can review. The records, to the receipt of which the appellant objected and excepted, were properly received in evidence. Their construction and effect were submitted to the jury for its determination without objection to such submission or to the charge of the court on which they were submitted. The unanimous affirmance of the judgment by the Appellate Division precludes us from considering the question of whether the jury properly decided those issues; no opinion.
Concur: CULLEN, Ch. J., GRAY, WILLARD BARTLETT, CHASE, CUDDEBACK, HOGAN and MILLER, JJ.